Honorable H. D. Stringer
County Attorney
Hall County
Memphis, Texas

Dear Sir:                         Opinion No. O-5416
                                  Re:   Lack of jurisdiction    of Justice
                                        Court over a criminal violation
                                        of a city ordinance which vlola-
                                        tlon is not a violation    of any
                                        State Law.
               Your request for opinion has been received and care-
fully     considered by this department.   We quote from your re-
quest     as follows:
           "I would thank you to advise me whether a jus-
    tice of the peace would have jurisdiction    to try a
    case involving a violation   of a city ordinance In a
    city in which the justice   of peace sits.   Theris Is
    no violatlon   of a state law involved.
             "SectIon 19, Article   V, of the Constitution
     indicates    that a justice  of the peace may try any
     criminal case where the fine does not exceed $200.00
     but I have been unable to find a case llmltlng        this
     to violations    of the state law."
          Article   V, Sectlon           19, Texas Constitution,       provides
In part as follows:
               "Justices of the peace shall have jurlsdlc-
        tion in criminal matters   of all cases when the Penal-
        ty or fine to be Imposed bx law may not be more than
        two hundred dollars.   . . .
                Section    118,   Crlmlnal Law, 12 Texas Jurisprudence,,
pages     396-T-8-9,      reads   as follows:
        Criminil   Pro,ed~~~p~~",~:~~s~ourts.
                   118                              --   The Code of


                "'The corporation   court      In each incorporated
        city,   town or village   of this      State shall have jur-
                                                                        7




Honorable   H, D . Stringer,   pdge 2            o-5416



    isdiction    within the corporate   limits In all crlm-
    lnal cases arising under the OIl    dlnances of such
    city,   town or village,    and shall have concurrent
    jurisdiction    with any justice   of the peace in any
    precinct    in which said city,   town or village     Is
    situated In all criminal cases arising under the
    criminal laws of this State, In which punishment
    is by fine only, and where the maximum of such fine
    may not exceed two hundred dollars,        and arising
    within such corporate    limits.      (Art. 62, C.C.P.)
           “This provision  expressly gives corporation    !
    courts authority and jurisdiction      to try offenses
    arising out of violations    of municipal ordinances,
    and also to try offenses   arising under the general
    pnal laws of the State, within the limits prescribed.
             “Under the amendment to the constitution           glv-
    lng the legislature      power to ‘establish       such other
    courts as it may deem necessary and prescribe              the
    jurisdiction     and organization     thereof, ’ and to
     ‘conform the jurisdiction        of the district     and other
    inferior    courts thereto,      ’ the legislature      has power
    to glve corporation      courts jurisdiction       to try
    persons for offenses       against state laws.        In prose-
    cutions for offenses       of this character the corpora-
    tion courts have jurisdiction         concurrently     with
    any justice     of the peace ln any precinct         in which
    the city is situated       in all cases where the punlsh-
    ment Is by fine only and where the maximumfine
    does not exceed two hundred dollars           if the offense
    has been committed within the city limits;             but the
    courts may not be given jurisdiction            to try mls-
    demeanor offenses     punishable by imprisonment, at
    least in cities     operating under the home rule pro-
    visions of the constitution;         nor may they be cloth-
    ed with exclusive      jurisdiction     over infractions      of
     state laws to the exclusion        of justices’     courts or
    other courts created by the constitution.”               (Bracket
     Insertion    ours)
            As far as we have been able to determine the ques-
tion submitted by you has not been directly     passed on by our
Texas courts.     However, ln the case of Ex parte Levine, 81
S. W. 1206, where relator    had been convicted  in the city court
of Corslcana for the violation    of a city ordinance,   we find
the following    significant language in the court’s   opinion:
               “In regard to the corporation  court in which
     relator     was convicted, while I regard the effort
Honorable   H. D. Stringer,   page   3            o-5416




    in the charter to constitute          that a state court as
    futile   and without effect       (here the court cited
    several authorities),       still     this was a case exclu-
    sively cognizable     by a municipal court as such, and
    it had jurlsdictlon     to try and Dunish relator       upon
    convlctlon   of a municipal offense Drovlded for by
    city ordinance."      (Bracket insertion      and underscor-
    ing ours)
          It is our. opinion that a justice      court does not
have criminal  jurisdiction     over a violation   of a city or-
dinance which vlolatlon     does not also constitute    a violation
of the penal law of the State.
                                     Very truly    yours
                                ATTORNEY
                                       GENERALOF TEXAS


                                     By s/Wm. J. Fanning
                                          Wm. J. Fanning
                                               Assistant

WJF:db:wc

                                                                      i
APPROVEDJULY 1, 1943
s/Gerald C. Mann
A'ITORNEYGENERAL OF TEXAS
Approved    Opinion   Committee By s/BWS Chairman